DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-9 and 15-25 are pending in the application.  Claims 10-14 and 16 have been cancelled.
Amendments to the claims 1, 15, 21, and 23, filed on 11 October 2021, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 11 October 2021, regarding the claim objections made of record, have been fully considered and are deemed persuasive.  The objections have been withdrawn in view of applicants' arguments and amendments to the claims.
Applicants' arguments in the response filed 11 October 2021, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.


Allowable Subject Matter
Claims 1-9 and 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §102 and §103 rejections in the Office Action mailed 10 June 2021.
With regards to the closest prior art of record Nikulin (WO 2016/065118 A1):  The indicated prior art, while providing for --a laminated glass structure--; does not provide any disclosure or teachings for a person to have made --a plurality of clad glass layers, each having a CTE that is lower than the first CTE of the core glass layer by at least 1x10-7/°C-- {instant claims 1, 15, and 21} or --an electronic device comprising a housing comprising front, back, and side surfaces, the laminated glass structure disposed as part of the housing-- {instant claim 21}.  (In the instant case, the allowable subject matter pertains to "each of the plurality of clad glass layers having a CTE that is lower than the first CTE of the core glass layer by at least 1x10-7/°C" {instant claims 1, 15, and 21} in combination with "a transmission power of at least 75% and at least 55% for signals at 28 GHz and 60 GHz, respectively, as calculated in a Three-Layer Model" {instant claim 1} and "a thickness weighted average dielectric constant of less than 5.5 for the plurality of clad glass layers and the core glass layer" {instant claims 15 and 21}.)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Nikulin with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Nikulin in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M. Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781